Citation Nr: 0733588	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  99-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating on an 
extraschedular basis for service-connected left shoulder 
adhesive capsulitis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARING ON APPEALI

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1964 to April 1966.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California which continued the veteran's 
service-connected left shoulder disability at 30 percent 
disabling.  The veteran filed a notice of disagreement with 
the January 1998 rating decision.  A statement of the case 
was issued in April 1999 which increased the veteran's 
service-connected disability to 40 percent disabling.  The 
veteran indicated his continued dissatisfaction with the 
assigned rating when he submitted his timely substantive 
appeal (VA Form 9) in June 1999.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The veteran presented personal testimony to the undersigned 
Chief Veterans Law Judge at a personal hearing, which was 
held by means of video teleconferencing, in August 1999.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The claim was remanded by the Board in December 2000 and 
December 2003 for further evidentiary and procedural 
development.  After this development was completed, the case 
was returned to the Board.

In a decision dated March 9, 2006, the Board denied the 
veteran's claim of entitlement to an increased disability 
rating for the left shoulder disability.  

The veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In March 2007, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Partial Remand.  In 
that Joint Motion, the parties noted that the veteran did not 
contest the assigned schedular disability rating.  The 
parties asserted, however, that the Board had failed to 
provide adequate reasons and bases for its finding that an 
increased disability rating was not warranted for a left 
shoulder disability on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b).  See the March 2007 Joint Motion for 
Partial Remand, page 4.  An Order of the Court dated March 
13, 2007 granted the motion and remanded the veteran's 
increased rating claim solely for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) 
(2007).  The veteran's claims folder has been returned to the 
Board for further appellate proceedings.

Issue not on appeal

A second issue on appeal, entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), was denied by the Board in an 
October 2002 rating action.  The veteran filed a notice of 
disagreement with this decision; however, no statement of the 
case was issued on the matter.  In the above-referenced March 
2006 decision, the Board remanded this issue so that a 
statement of the case could be issued.  

To the Board's knowledge, the requested actions in the March 
2006 remand have not been completed.  Accordingly, the issue 
of entitlement to TDIU is not currently within the Board's 
jurisdiction.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


REMAND

As detailed in the Introduction above, the issue of 
entitlement to TDIU was remanded by the Board in March 2006 
for additional development, namely the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The issue of the veteran's entitlement to an extraschedular 
rating for his service-connected left shoulder disability is 
intertwined with the TDIU claim, as they both relate to the 
impact of the veteran's left shoulder disability on his 
employability.  See 38 C.F.R. §§ 3.321(b)(1), 4.16 (2007); 
see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  In other words, if the veteran's claim for TDIU 
is granted, it will certainly impact the extraschedular 
rating determination.  

Therefore, action on the veteran's entitlement to an 
extraschedular rating for his service-connected left shoulder 
disorder is deferred pending action on the TDIU claim by the 
RO.

Accordingly, this issue is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, the AOJ should 
issue a statement of the case with 
respect to the issue of entitlement to 
TDIU per the Board's March 2006 remand 
instructions.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, the AOJ 
should then readjudicate the veteran's 
claim of entitlement to an increased 
disability rating on an extraschedular 
basis for service-connected left 
shoulder adhesive capsulitis.  If the 
benefit sought on appeal remains 
denied, in whole or in part, the AOJ 
should provide the veteran and his 
attorney with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



